Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.  
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

4.	Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,341,264.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Claims 1 and 13 of instant application, claims 1 and 12 of patent 10,341,264 disclose a network device to process packets, the network device comprising: one or more processors that include a plurality of cores;  a network interface controller (NIC) coupled to the one or more processors;  and one or more memory devices having stored therein a plurality of instructions that, when executed by the one or more processors, cause the network device to: establish a ring in a memory of the one or more memory devices, wherein the ring is defined as a circular buffer and includes a plurality of slots to store entries representative of packets;  generate and assign receive descriptors to the slots in the ring, wherein each receive descriptor includes a pointer to a corresponding memory buffer to store packet data;  determine whether the NIC has received one or more packets;  and copy, with direct memory access (DMA) and in response to a determination that the NIC has received one or more packets, packet data of the received one or more packets from the NIC to the memory buffers associated with the receive descriptors assigned to the slots in the ring ( see claims 1 and 12).
In addition, claims 1 and 12 of patent 10,341,264 is more specific than claim 1 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an 
Claims 2 and 14 of instant application, claims 2 and 13 of patent 10,341,264 disclose wherein to generate and assign the receive descriptors to the slots in the ring comprises to generate and assign the receive descriptors with one or more of the cores.(see claims 2 and  13).
In addition, claims 2 and 13 of patent 10,341,264 is more specific than claim 2 and 14 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claims 3 and 15 of instant application, claims 3 and 14 of patent 10,341,264 disclose wherein to generate and assign the receive descriptors to the slots in the ring comprises to generate and assign the receive descriptors with one or more hardware components of the NIC (see claim 3 and 14)

Claims 4 and 16 of instant application, claims 4 and 15 of patent 10,341,264 disclose wherein to generate and assign the receive descriptors to the slots in the ring comprises to generate and assign the receive descriptors using multiple instances of an input stage executed as separate threads (see claims 4 and 16)
In addition, claims 4 and 15 of patent 10,341,264 is more specific than claim 4 and 16 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claims 5 and 17 of instant application, claims 5 and 16 of patent 10,341,264 disclose wherein the plurality of instructions, when executed by the one or more processors, further cause the network device to coordinate access of the multiple instances of the input stage to the slots with a modulo function(see claims 5 and 16). 
In addition, claims 5 and 16 of patent 10,341,264 is more specific than claim 5 and 17 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).

Claims 6 and 18 of instant application, claims 6 and 17 of patent 10,341,264 disclose wherein the plurality of instructions, when executed by the one or more processors, further cause the network device to identify available receive descriptors in the ring before the packet data is copied from the NIC, and wherein to copy the packet data from the NIC comprises to copy the packet data from the NIC to the memory buffers associated with the identified available receive descriptors(see claims 6 and 17). 
In addition, claims 6 and 17 of patent 10,341,264 is more specific than claim 6 and 18 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claims 7 and 19 of instant application, claims 7 and 18 of patent 10,341,264 disclose wherein to identify the available receive descriptors comprises to identify the available receive descriptors with one or more of the cores (see claims 7 and 18). 
In addition, claims 7 and 18 of patent 10,341,264 is more specific than claim 7 and 19 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claims 8 and 20 of instant application, claims 8 and 19 of patent 10,341,264 disclose wherein to identify the available receive descriptors comprises to identify the available receive descriptors with one or more hardware components of the NIC (see claims 8 and 19). 

Claim 9 of instant application, claims 9 of patent 10,341,264 disclose, wherein to identify the available receive descriptors comprises to sequentially iterate through each slot in the ring and analyze metadata stored in association with each slot for an indication that one or more of the receive descriptors is available (see claim 9). 
In addition, claims 9 of patent 10,341,264 is more specific than claim 9 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claim 10 of instant application, claim 12 of patent 10,341,264 disclose wherein the plurality of instructions, when executed by the one or more processors, further cause the network device to copy the receive descriptors from the ring to a NIC receive queue before the determination of whether the NIC has received one or more packets(see claim 12).
In addition, claim 12 of patent 10,341,264 is more specific than claim 10 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).

Claim 11 of instant application, claim 10 of patent 10,341,264 disclose wherein to determine whether the NIC has received one or more packets comprises to poll the NIC with one or more of the cores (see claim 10).
In addition, claim 10 of patent 10,341,264 is more specific than claim 11 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above). 
Claim 12 of instant application, claim 11 of patent 10,341,264 disclose wherein the plurality of instructions, when executed by the one or more processors, further cause the network device to: generate and assign transmit descritors to the slots in the ring, wherein each transmit descriptor includes a pointer to a corresponding memory buffer where packet data to be transmitted is stored;  identify transmit descriptors for slots of the ring associated with packet data that has been marked as ready to transmit;  copy, with DMA, packet data from the memory buffers associated with the identified transmit descriptors to the NIC for transmission(see claim 11) .
In addition, claim 11 of patent 10,341,264 is more specific than claim 12 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope et al. ( US Patent Application Publication (2006/0174251).

Regarding claims 1 and 13 Pope et al. discloses A network device to process packets, the network device comprising: one or more processors that include a plurality of cores( see fig. 2, see [0055] a core logic subsystem 224. The core logic subsystem 224 provides bridges among the processor subsystem 220); 
a network interface controller (NIC) coupled to the one or more processors;  and one or more memory devices having stored therein a plurality of instructions that, when executed by the one or more processors, cause the network device to( see fig. 2 section 216, NIC, see memory subsystem): 
establish a ring in a memory of the one or more memory devices, wherein the ring is defined as a circular buffer and includes a plurality of slots to store entries representative of packets( see fig. 3, see [0061] The transmit buffer list 312 is a "wrap-around" list, meaning that a pointer that consecutively increments beyond the end of the list automatically wraps around to the beginning in a ring-like fashion. If the list has N entries, for example, it can be said that the read and write pointers increment "modulo N".) ; 

determine whether the NIC has received one or more packets( see [0061] the NIC 216 reads transmit buffer descriptors from the transmit buffer list 312 at locations pointed to by buffer list read pointer 326 on the NIC 216);  and 
copy, with direct memory access (DMA) and in response to a determination that the NIC has received one or more packets, packet data of the received one or more packets from the NIC to the memory buffers associated with the receive descriptors assigned to the slots in the ring( see [0012] 3. A packet arrives at the network interface card (NIC). The NIC copies the packet over the host I/O bus (e.g. a PCI bus) to the memory address pointed to by the next valid RX DMA ring Pointer value.) . 
 Regarding Claims 2 and 14 Pope et al. discloses everything as applied above (see claims 1 and 13).
wherein to generate and assign the receive descriptors to the slots in the ring comprises to generate and assign the receive descriptors with one or more of the cores. 
 


Claims 3 and 15 Pope et al. discloses everything as applied above (see claims 1 and 13).
wherein to generate and assign the receive descriptors to the slots in the ring comprises to generate and assign the receive descriptors with one or more hardware components of the NIC (see [0169] FIG. 13, whereas each slot (e.g. 1332, 1334, 1318) shown in the buffer descriptor table 1310 represents a single descriptor, each slot (e.g. 1326, 1328, 1314) in the host memory 222 represents a memory "page" of information. A page might be 4 k or 8 k bytes long for example, so if a transmit data buffer descriptor in a transmit queue occupies either 4 or 8 bytes, then each slot 1312, 1314 or 1316 as shown in FIG. 13 might hold 512, 1 k or 2 k transmit data buffer descriptors) .  
 Regarding Claims 4 and 16 Pope et al. discloses everything as applied above (see claims 1 and 13).
wherein to generate and assign the receive descriptors to the slots in the ring comprises to generate and assign the receive descriptors using multiple instances of an input stage executed as separate threads( see [0171] As on the transmit side, the receive data buffers 410, receive buffer list 412 and receive event queue 418 for all the receive queues are all resident in host memory 222 and made up of generalized buffers which can be discontiguous and interspersed with each other in host memory 222. In FIG. 14, the buffers making up the receive data buffers 410 are identified as "RX DATA BUF #n", and the buffers making up the receive buffer list 412 are identified as "RX QUEUE BUF #n". The buffers making up the receive event queue 418 are identified as "RX EV QUEUE BUF #n". Preferably, the transmit and receive event queues 318 and 418 for all 
 Regarding Claims 5 and 17 Pope et al. discloses everything as applied above (see claims 4 and 16).
wherein the plurality of instructions, when executed by the one or more processors, further cause the network device to coordinate access of the multiple instances of the input stage to the slots with a modulo function( see [0068] As with the transmit event queue read and write pointers, in conventional fashion, the host subsystem uses its host centric buffer list write pointer 414 to write into the receive buffer list 412, modulo-increments the host centric buffer list write pointer 414 after writing, and notifies the NIC to update its device centric buffer list write pointer 424). 
Regarding Claims 6 and 18 Pope et al. discloses everything as applied above (see claims 1 and 13).
wherein the plurality of instructions, when executed by the one or more processors, further cause the network device to identify available receive descriptors in the ring before the packet data is copied from the NIC, and wherein to copy the packet data from the NIC comprises to copy the packet data from the NIC to the memory buffers associated with the identified available receive descriptors (see [0073] in order to guarantee that the transmit event queue 318 not overflow, the host subsystem 214 determines the amount of space currently available in the transmit event queue 318. The host subsystem 214 
Regarding Claims 7 and 19 Pope et al. discloses everything as applied above (see claims 6 and 18).
wherein to identify the available receive descriptors comprises to identify the available receive descriptors with one or more of the cores (see [0067] When the host subsystem 214 wishes to make additional buffers available for accepting receive data, it writes identifications of the new receive data buffers into the receive buffer list 412 at locations pointed to by a host centric buffer list write pointer 414 in host memory 222.).. 
 Regarding Claims 8 and 20 Pope et al. discloses everything as applied above (see claims 6 and 18).
 wherein to identify the available receive descriptors comprises to identify the available receive descriptors with one or more hardware components of the NIC (see [0067] When the host subsystem 214 wishes to make additional buffers available for accepting receive data, it writes identifications of the new receive data buffers into the receive buffer list 412 at locations pointed to by a host centric buffer list write pointer 414 in host memory 222.)
Regarding Claim 9 Pope et al. discloses everything as applied above (see claim 6).
wherein to identify the available receive descriptors comprises to sequentially iterate through each slot in the ring and analyze metadata stored in association with each slot for an indication that one or more of the receive descriptors is available(see 
Regarding Claim 10 Pope et al. discloses everything as applied above (see claim 1).
wherein the plurality of instructions, when executed by the one or more processors, further cause the network device to copy the receive descriptors from the ring to a NIC receive queue before the determination of whether the NIC has received one or more packets( see [0012] 3. A packet arrives at the network interface card (NIC). The NIC copies the packet over the host I/O bus (e.g. a PCI bus) to the memory address pointed to by the next valid RX DMA ring Pointer value.) . 
 Regarding Claim 11 Pope et al. discloses everything as applied above (see claim 1).
wherein to determine whether the NIC has received one or more packets comprises to poll the NIC with one or more of the cores(see [0072] FIG. 5, the host transmit event management module receives an indication from higher level software that one or more new buffers in transmit data buffers 310 are ready for sending (step 510). The module also may be activated periodically on expiration of a polling loop or timer (step 512).). 
Regarding Claim 12 Pope et al. discloses everything as applied above (see claim 1)
wherein the plurality of instructions, when executed by the one or more processors, further cause the network device to: generate and assign transmit descriptors to the slots in the ring, wherein each transmit descriptor includes a pointer to a corresponding memory buffer where packet data to be transmitted is stored;  identify transmit descriptors for slots of the ring associated with packet data that has been marked as ready to transmit( see [0080] After determining the amount of space currently available in the transmit event queue 318, in step 516 the host subsystem 214 determines a number `M`, being the lesser of the number of transmit data buffers ready and the minimum number of transmit data buffers that can be represented by transmit completion events in the space available in the transmit event queue 318 as determined in step 514.) ; 
 	copy, with DMA, packet data from the memory buffers associated with the identified transmit descriptors to the NIC for transmission(see [0118] In step 916, the NIC 216 writes data from the incoming packet into the receive data buffer designated by the retrieved descriptor, beginning at the specified offset. Writing continues by DMA until either the end of the current data buffer is reached or the end of the incoming data packet is reached, or both.)  
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        May 22, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462